Citation Nr: 1632997	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  15-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

The propriety of the special apportionment of benefits for dependent children J.J. and T.J. for the period September 1, 2012 to December 17, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

Claimant S.J. represented by:	Unrepresented


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1994 to June 1997, with service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Board notes that the appeal concerning the propriety of the special apportionment is a contested claim involving the Veteran's ex-wife, S.J.  Consequently, this issue is being addressed in a separate decision, which will also be issued to the Veteran's former spouse.  See 38 C.F.R. § 19.8 (2015); see also BVA Directive 8430, 14(c)(7).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded so that the appropriate procedures concerning simultaneously contested claims may be followed, and to schedule this matter for a hearing before the Board at the RO.  All apportionment claims are considered "contested claims," and as such, certain procedural rights are invoked.  See 38 C.F.R. § 20.3(p) (2015).  The applicable regulations provide that upon the filing of a Notice of Disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the Statement of the Case (SOC) containing only information which directly affects the payment or potential payment of the benefits which are the subject of that contested claim.  38 C.F.R. § 19.101 (2015).  When a Substantive Appeal is filed in a simultaneously contested claim, the content of the document will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2015).  Additionally, a party to a simultaneously contested claim may file a brief or argument in answer to a Substantive Appeal filed by another contesting party within 30 days from the date the content of the Substantive Appeal is furnished as provided in §19.102.  38 C.F.R. § 20.502 (2015).  In this case, it does not appear that the Veteran's ex-wife, S.J. has been furnished a copy of the SOC or the content of the Substantive Appeal in this matter.  As such, remand is appropriate so that these actions may be accomplished.

On his Substantive Appeal VA Form 9 received in May 2015, the Veteran requested a hearing before the Board regarding the special apportionment issue at his local VA office.  This hearing has not been scheduled.  Thus, remand is appropriate so that this may be accomplished.  See 38 C.F.R. §§ 20.703, 20.704 (2015).  The Board notes that the Veteran's former spouse, S.J., must be notified of such hearing in accordance with 38 C.F.R. § 20.713.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide all required notice in response to the appeal concerning special apportionment in accordance with 38 U.S.C.A. § 7105A (b) and 38 C.F.R. §§ 19.100 through 19.102, 20.504, 20.703 and 20.713.  Specifically, send a copy of the April 2015 SOC and May 2015 Substantive Appeal to claimant S.J. and provide her with the appropriate time to provide a response to the Substantive Appeal.

2.  Schedule the Veteran and claimant S.J. for a hearing before the Board at the RO and provide notice to the parties in accordance with 38 C.F.R. § 20.713.

The Veteran and the claimant have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




